Case 3:18-cv-00563-NJR Document 145 Filed 05/12/20 Page 1 of 4 Page ID #984



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MONIQUE BROOKS, as Independent
 Administrator of the Estate of Roxanne
 Bradford,

                  Plaintiff,

 v.                                           Case No. 3:18-CV-563-NJR

 HSHS MEDICAL GROUP, INC.,
 LINDSAY R. O’NEIL,
 ST. ELIZABETH’S HOSPITAL OF THE
 HOSPITAL SISTERS OF THE THIRD
 ORDER OF ST. FRANCIS, and
 UNITED STATES OF AMERICA,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Reconsider Order Denying Motion to

Quash Notices of Depositions filed by Defendants St. Elizabeth’s Hospital of the Hospital

Sisters of the Third Order of St. Francis (“St. Elizabeth’s Hospital”), HSHS Medical Group,

Inc., and Lindsay R. O’Neil, RN (Doc. 143). Defendants ask the Court to reconsider its

Order requiring Defendants to present witnesses Laura Seipp, RN, Sarah Poirot, APN,

and Steven Belknap, MD, for deposition via videoconference as noticed by Plaintiff

Monique Brooks.

      Motions to reconsider an interlocutory order are properly brought under Rule

54(b) of the Federal Rules of Civil Procedure, which provides that an order adjudicating

fewer than all the claims among the parties “may be revised at any time” before the entry


                                       Page 1 of 4
Case 3:18-cv-00563-NJR Document 145 Filed 05/12/20 Page 2 of 4 Page ID #985



of a final judgment. FED. R. CIV. P. 54(b). Motions to reconsider under Rule 54(b) serve a

limited function: to correct manifest errors of law or fact. See Rothwell Cotton Co. v.

Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987).

         “A manifest error is not demonstrated by the disappointment of the losing party.”

Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (quotation omitted). A

motion to reconsider is only proper where the Court has misunderstood a party, where

the Court has made a decision outside the adversarial issues presented to the Court by

the parties, where the Court has made an error of apprehension (not of reasoning), where

a significant change in the law has occurred, or where significant new facts have been

discovered. Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir.

1990).

         Reconsideration is not appropriate where a party seeks to raise arguments that

could have been raised in the original briefing. Wiegel v. Stork Craft Mfg., Inc., 891 F. Supp.

2d 941, 944 (N.D. Ill. 2012) (citing Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251

(7th Cir. 1987)); Publishers Res., Inc. v. Walker-Davis Publications, Inc., 762 F.2d 557, 561 (7th

Cir. 1985) (motion for reconsideration cannot “serve as the occasion to tender new legal

theories for the first time”) (citation omitted).

         Defendants present a number of reasons why their witnesses should not be

required to prepare for and participate in their depositions at this time. Counsel notes it

is expected to prepare and produce witnesses for deposition in person, which—at this

time—goes against the shelter-in-place order issued by Governor Pritzker for all counties

in the State of Illinois. Furthermore, conducting a deposition via videoconference runs


                                          Page 2 of 4
Case 3:18-cv-00563-NJR Document 145 Filed 05/12/20 Page 3 of 4 Page ID #986



the risk of technical issues and other limitations. Specifically, Defendants note this case

involves care rendered over two weeks and involves thousands of pages of medical

records. Preparing and producing a witness via videoconference in a case involving that

number of documents, Defendants assert, is difficult at best.

      Defendants also note that Laura Seipp, RN, is assigned to the Emergency

Department at St. Elizabeth’s Hospital and, as result of the COVID-19 pandemic, has been

working extra 12-hour shifts in the Emergency Department. Requiring her to attend a

deposition would put a strain on her workload and present staffing issues for the

hospital. Additionally, their expert, Dr. Steven Belknap, is a hospitalist in Chicago who

has been actively assisting patients with COVID-19.

      In response, Plaintiff argues that Defendants’ motion for reconsideration raises

new reasons to quash the scheduled depositions that were not included in Defendants’

original motion, including the witnesses’ individual circumstances and hospital staffing

issues. Plaintiff also contends that Defendants violated the Court’s order denying their

motion to quash the deposition notices when they failed to produce Seipp for her

scheduled deposition today without prior notice to Plaintiff, the court reporter, or the

videographer. Finally, while Plaintiff is sensitive to COVID-19 and the challenges it

presents, these depositions have been scheduled for months. Plaintiff asks that the

depositions of witnesses Poirot and Belknap continue as scheduled, and that Seipp be

rescheduled in the next 14 days.

      The Court agrees with Plaintiff that reconsideration is not appropriate here. The

Court has not misunderstood the parties, nor have any new facts been introduced that


                                       Page 3 of 4
Case 3:18-cv-00563-NJR Document 145 Filed 05/12/20 Page 4 of 4 Page ID #987



could not have been included in the original briefing. While conducting a video

deposition is not ideal and technical issues are inevitable, even the Court has had to adjust

to holding hearings via Zoom, which it is doing on a regular basis. With no way of

knowing when it may be safe to again hold depositions in person, the Court finds that

proceeding via video is the most prudent course of action and ensures the litigation does

not remained stalled due to the current pandemic. There is no good reason why this

Court’s order denying the previously filed motion to quash should have been ignored.

       For these reasons, Defendants’ Motion to Reconsider (Doc. 143) is DENIED. The

depositions of Sarah Poirot, APN, and Steven Belknap, MD, shall proceed as scheduled.

The deposition of Laura Seipp, RN, shall be rescheduled within the next 14 days.



       IT IS SO ORDERED.

       DATED: May 12, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 4 of 4
